Citation Nr: 1749395	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-00 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for a penile deformity claimed as Peyronie's disease / penile induration, due to November 2004 VA corrective surgery.

2.  Entitlement to service connection for an acquired psychiatric disorder as secondary to a penile deformity.


WITNESSES AT HEARING ON APPEAL

The Veteran, his former spouse, and his sister


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an
August 2010 rating decision by the Department of Veterans Affairs (VA) Regional
Offices (RO) located in Winston Salem, North Carolina.

In December 2014, the Veteran testified via videoconference in a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This matter was previously before the Board in August 2015, at which time the Board denied the Veteran's claims.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which vacated the denial in a July 2017 order granting a joint motion for remand (JMR).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks compensation under 38 U.S.C.A. § 1151 (West 2014) for residuals of a November 2004 VA penile deformity corrective surgery.  In the July 2017 JMR, the parties agreed that the Board erred by providing an inadequate statement of reasons or bases for its determination that there was not a qualifying additional disability as a result of the November 2004 VA penile deformity corrective surgery.  Specifically, the July 2017 JMR noted that the Board did not consider an April 2010 private treatment record which noted that the Veteran "likely has some nerve damage from his prior surgery," and suggested treatment with appropriate neuropathic pain medication. 

The Board finds that further development is required to decide this appeal.  In order to answer the medical questions at issue, the RO sought and obtained a urologist's opinion.  The June 2012 urologist report provided an opinion in support of the denial of the appeal; however, the June 2012 urologist did not comment on the April 2010 private treatment record finding that the Veteran has some nerve damage from his prior surgery.  Moreover, the record reflects that the Veteran was not provided with a VA examination to help determine whether the Veteran has an additional qualifying disability of nerve damage as a result of the November 2004 VA penile deformity corrective surgery.  Therefore, remand for an examination is required. 

In August 2017, the Veteran submitted a memorandum prepared by a law firm which asserts that VA did not obtain relevant private treatment records before and after the 2004 surgery.  Specifically, the memorandum noted that the Veteran saw private doctors (O'Neill and Damani) before and after the 2004 surgery, which were referenced in September 2003, October 2003, November 2003, December 2005, and April 2010 VA treatment records, as well as during the December 2014 Board hearing.  As these records may provide relevant information to substantiate the Veteran's claims, on remand, these records must be obtained and associated with the claims file for the Board to review.

Finally, the Board notes that as the Veteran's claim for service connection for an acquired psychiatric disorder as secondary to a penile deformity is inextricably intertwined with the 38 C.F.R. § 1151 claim remanded herein, it too must be remanded.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).

Accordingly, the case is REMANDED for the following actions:

1. After receiving the proper authorization from the Veteran, obtain the medical records from Doctors O'Neill and Damani, which are referenced in the September 2003, October 2003, November 2003, December 2005, and April 2010 VA treatment records, as well as during the December 2014 Board hearing, and the law firm memorandum submitted by the Veteran in August 2017. 

Attempts to obtain these records must be documented for the record.  The Veteran must also be notified of any evidence VA is unable to obtain.

2. Schedule the Veteran for a VA examination by an appropriate specialist.  The relevant documents in the claims file should be made available to the VA examiner.  Any tests or studies necessary by the examiner to provide the requested opinion should be accomplished.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran has additional disability, to include nerve damage, as a result of the November 2004 VA penile deformity corrective surgery.  In providing this opinion, the examiner should specifically comment on the significance of the April 2010 private treatment record noting that the Veteran "likely has some nerve damage from his prior surgery."

If additional disability is found, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that such additional disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination in association with the November 2004 VA penile deformity corrective surgery, or due to an event not reasonably foreseeable.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. If the Veteran is found to have additional qualifying disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination in association with the November 2004 VA surgery, or due to an event not reasonably foreseeable, the AOJ should undertake any additional development deemed necessary in connection with the claim for service connection for an acquired psychiatric disorder as secondary to a penile deformity. 

4. Then, readjudicate the appeals based on the complete claims file.  If the appeals remain denied, provide the Veteran and his representative with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




